

Exhibit 10.6


SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amendment (the “Amendment”) to the Amended and Restated Employment
Agreement dated May 5, 2017 (the “Employment Agreement”), as amended by the
First Amendment to Amended and Restated Employment Agreement, effective February
1, 2019, (the “First Amendment”; the First Amendment and Employment Agreement,
collectively, the “Agreement”) by and between Everi Payments Inc., a Delaware
corporation (the “Company”) and wholly owned subsidiary of Everi Holdings Inc.,
a Delaware corporation (“Everi Holdings”), and Michael Rumbolz (the “Executive”)
is made as of April 1, 2020 (the “Effective Date”).
R E C I T A L S
A.The Company and Executive desire to assurance of the association and services
of Executive in order to retain Executive’s experience, skills, abilities,
background and knowledge, and are willing to engage Executive’s continued
services on the terms and conditions set forth in this Agreement.


B.The Company has entered into the Agreement with Executive to serve as
President and Chief Executive Officer of the Company through the Employment
Period, which is currently due to expire on January 31, 2021.


C.The Company desires to amend Agreement to reflect the extension of the
Employment Period through March 31, 2022 on the terms and conditions set forth
in this Amendment and Executive is willing to continue employment on the terms
and conditions set forth in this Amendment.


D.The Company and Executive (together, the “Parties”) wish to enter into the
Amendment.


AMENDMENT


NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, the Parties agree as follows:


1. Definitions and Interpretation. Except as otherwise provided herein,
capitalized terms used in this Amendment shall have the definitions set forth in
the Agreement amended hereby.


2.Terms of the Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.


3.Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, or the applicable form of agreement of any Equity
Awards, including the Restricted Stock Agreement, and this Amendment, the terms
and conditions of this Amendment shall govern and control.
4.Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the Parties with respect to the subject matter
hereof. All previous
Page 1 of 4



--------------------------------------------------------------------------------



discussions and agreements with respect to the subject matter are superseded by
the Agreement and this Amendment. This Amendment may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.


5.Consideration. In consideration of (i) the Board’s grant to Executive, as of
the Effective Date, a restricted stock award of 15,000 shares of Everi Holding’s
common stock pursuant the Notice of Grant of Restricted Stock in substantially
the form attached hereto as Exhibit A (the “Grant”) and the Plan, (ii) a
one-time payment of up to Twenty Thousand Dollars ($20,000) to be applied tax
and financial planning purposes at the Executive’s discretion, and (iii) the
terms set forth in Sections 6.c. and 6.d below ((i), (ii) and (iii),
collectively, the “Consideration”), Executive agrees to the terms and conditions
of this Amendment, including specifically without limitation, the amendments set
forth in Sections 6.a. and 6.b. below.


6.Amendments.


a.Section 1.1: The phrases “President and” and “Presidents and” are hereby
deleted from the first and second sentences, respectively, of Section 1.1, such
that the amended sentence reads as follows:
“The Company hereby employs Executive to render services to the Company in the
position of Chief Executive Officer, reporting directly to the Board of
Directors of Everi Holdings (the “Board”). The duties of this position shall
include such duties and responsibilities as are reasonably assigned to Executive
by the Board, including, but not limited to, those customarily performed by
Chief Executive Officers of similarly situated corporations.”


b.Section 1.3: The phrase “; provided however, that Executive may elect, from
time to time, and in no event for greater than twenty (20) consecutive business
days at any one time, from a location of his choice and convenience” is hereby
inserted at the end of Section 1.3 , such that the amended Section 1.3 reads as
follows:
“Executive’s principal place of employment shall be at the Company’s corporate
headquarters, which is located in Las Vegas, Nevada on the date of this
Agreement; provided however, that Executive may elect, from time to time, and in
no event for greater than twenty (20) consecutive business days at any one time,
from a location of his choice and convenience.”
 
c.Section 2.1: The phrase “Seven Hundred Thousand Dollars ($700,000)” is hereby
deleted in its entirety and replaced by the phrase “Seven Hundred Fifty Thousand
Dollars ($750,000)”, such that the revised sentence reads as follows:
“In consideration of the services to be rendered under this Agreement, while
employed by the Company, Company shall pay Executive an initial base salary at
the rate of Seven Hundred Fifty Thousand Dollars ($750,000) per year, less
required deductions for state and federal withholding tax, social security and
all other employment taxes and payroll deductions, payable in regular periodic
payments in accordance with Company payroll policy.”
d.Section 2.2: The phrase “one hundred percent (100%) of Executive’s then
current base salary and a maximum amount equal to one hundred and fifty percent
(150%)” is hereby deleted in its entirety and replaced by the phrase “one
hundred twenty-five percent (125%) of Executive’s
Page 2 of 4



--------------------------------------------------------------------------------



then current base salary and a maximum amount equal to one hundred and
seventy-five percent (175%)” such that the revised sentence reads as follows:


“For each full fiscal year of Executive’s employment with the Company, Executive
shall be eligible for a discretionary bonus with a target amount equal to one
hundred twenty-five percent (125%) of Executive’s then current base salary and a
maximum amount equal to one hundred and seventy-five percent (175%) of
Executive’s then current base salary.”


e.Section 3: Section 3 is deleted in its entirety and replaced by the following:
“This Agreement shall be effective for a term commencing on the Effective Date
and, subject to termination under Section 4, expiring on March 31, 2022 (the
“Employment Period”). Notwithstanding the previous sentence, this Agreement, the
Employment Period and the employment of the Executive hereunder shall be
automatically extended for successive one-year periods upon the terms and
conditions set forth herein, with the next such automatic extension occurring on
April 1, 2022, and on each April 1 thereafter, unless the Company or Executive
gives the other party written notice (in accordance with Section 16) within the
180 day-period prior to March 31, 2022 (or the relevant March 31 thereafter, as
applicable) of such party’s intention that the Employment Period shall expire at
the close of business on the last day of the then current Employment Period,
whereupon, unless earlier terminated in accordance with the provisions of this
Agreement, the Employment Period shall expire and this Agreement shall cease to
have any further force or effect in respect of any period thereafter.
Executive’s last day of employment shall be the “Termination Date” under this
Agreement. For purposes of this Agreement, any reference to the “term” of this
Agreement or Executive’s employment with the Company shall include the original
term and any extension thereof. In the event that the Company gives Executive
written notice of the Company’s intention that the Employment Period shall
expire at the close of business on the last day of the then current Employment
Period, the parties agree that all of the Company’s duties and obligations under
this Agreement shall cease as of the Termination Date and the Company shall pay
Executive only the following:  all base salary earned through the Termination
Date and all amounts and benefits earned or incurred pursuant to Section 2.3
through the Termination Date. Notwithstanding the foregoing, nothing in this
provision shall obligate the Company to extend the Employment Period or enter
into a new agreement with Executive.”
f.Section 4.7: The following paragraph is hereby inserted as Section 4.7 of the
Agreement, and each subsequent section is deemed renumbered accordingly as
appropriate.
“Section 4.7. Expiration of the Agreement. In the event that Executive or
Company do not notify the other party of an intent to renew the Term of the
Agreement, such that the Agreement expires without renewal as of the end of the
Term, the Company will provide Executive, (a) Group Medical Coverage consistent
with Section 4.3.3. above, (b) upon expiration of coverage under Section 4.3.3.,
reimbursement for substantially similar coverage from a provider of Executive’s
choice for an additional eighteen (18) month period (“Third-party Insurance”),
and (c) notwithstanding anything to the contrary set forth in the Plan, the
Compensation Committee has approved to extend the term of any vested stock
options held by Executive as of the expiration of the Term such that Executive
will continue be eligible to exercise such vested stock options for the
remainder of the term of such option(s). Under Section 4.7(b) above, the Company
shall pay Executive reimbursement on the first day of each month Third-Party
Insurance coverage, a fully taxable cash payment equal to the Third-Party
Insurance premiums for that month, subject to applicable withholdings and
deductions.”


Page 3 of 4



--------------------------------------------------------------------------------



  IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.


 EVERI PAYMENTS INC.
 EXECUTIVE   By:/s/ E. Miles Kilburn /s/ Michael D. Rumbolz E. Miles
Kilburn Michael D. Rumbolz Chairman of the Board of Directors  

 
Page 4 of 4

